 Case: 2:20-cv-02922-MHW-EPD Doc #: 4 Filed: 06/08/20 Page: 1 of 1 PAGEID #: 34




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


GREGORY STARK, et al.,

              Plaintiffs,
                                                    Case No. 2:20-cv-2922

      vs.                                           Judge Michael H. Watson

                                                    Chief Magistrate Judge Elizabeth P. Deavers

KEYCORP, et al.,

              Defendants.

                                            ORDER

       Plaintiffs’ counsel inadvertently filed this case in the Southern District of Ohio. This

case is hereby TRANSFERRED to the Northern District of Ohio at Cleveland.

              IT IS SO ORDERED.



                                             /s/ Elizabeth A. Preston Deavers______
DATED: June 8, 2020                          ELIZABETH A. PRESTON DEAVERS
                                             CHIEF UNITED STATES MAGISTRATE JUDGE
